ROSS, Circuit Judge,
after stating the case as above, delivered the opinion of the court.
The point relied upon by the plaintiff in error as ground for a reversal of the judgment of the court below is that the proceedings under the statute of the state of Washington, culminating in the tax deed under which the defendants in error hold and claim, were all void. That, manifestly, depends upon a proper interpretation of the statutes of that state; and, inasmuch as the plaintiff in error appeared in the suit brought in the state court to enforce the alleged lien for taxes and moved that court to quash the summons issued therein, for the reason that the proper foundation for the issuance of summons had not been laid, and that the summons itself did not comply with the laws of the state of Washington in such cases made and provided, he thereby invoked the judgment of the state court in respect to whether the foundation of the suit, to wit, the issuance of the certificate of delinquency, was in conformity with the provisions of the state statute, and whether the *408summons also conformed to its requirements. The state court held tire affirmative of both propositions in denying the motion to quash, and, furthermore, granted the plaintiff in error time within which to further plead in that cause, which time he procured to be extended by stipulation entered into with the attorney for the plaintiff in the suit. The plaintiff in error, therefore, had his day in court, and full opportunity not only to test the validity of the tax proceeding in the trial court of the state whose statutes are involved, but also by appeal to the Supreme Court of the state in the event of his dissatisfaction with the decision of the trial court. That the plaintiff in error cannot again litigate the same question in another court is clear. See Dowell v. Applegate, 152 U. S. 327, 14 Sup. Ct. 611, 38 L. Ed. 463; Sharon v. Hill (C. C.) 26 Fed. 357, 722; White v. Fresno National Bank, 98 Cal. 166, 32 Pac. 979; Baisley v. Baisley, 21 S. W. 29, 113 Mo. 544, 35 Am. St. Rep. 726.
The judgment is affirmed.